Citation Nr: 0616489	
Decision Date: 06/06/06    Archive Date: 06/13/06

DOCKET NO.  97-20 628A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a left leg disorder 
(claimed as residual from a burn).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse




ATTORNEY FOR THE BOARD

W.L. Pine, Counsel


INTRODUCTION

The veteran had active service from November 1955 to October 
1957.

This appeal is from a rating decision of December 1996 of the 
Department of Veterans Affairs (VA) San Juan, Puerto Rico, 
Regional Office (RO).  The Board of Veterans' Appeals 
remanded the case in November 2000, October 2003, and 
November 2005 for VA to further assist the veteran with his 
claim.

The November 2005 decision referred to the RO for appropriate 
action he matters of service connection for a burn scar of 
the left leg and of service connection for a back disorder.  
The claims file does not show any action on those matters.  
They are referred again.


FINDING OF FACT

Neither the veteran's subjective left leg cramp nor any other 
objective left leg condition began in or became worse during 
service, nor resulted from injury sustained in service.


CONCLUSION OF LAW

A left leg condition claimed as residuals of a burn in 
service was not incurred in or aggravated in peacetime 
service.  38 U.S.C.A. §§ 111, 1131, 1153 (West 2002); 
38 C.F.R. §§ 3.303, 3.304(b), 3.306 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service Connection

The veteran's claim is that he suffers cramps of his left leg 
as a residual of a burn sustained in service.  This decision 
intends and makes no finding or conclusion regarding whether 
the veteran burned his left leg in service or whether he has 
a scar of the left leg from such a burn.  Comment herein on 
that event and any residual scarring is intended solely in 
the context of determining whether he incurred or suffered 
aggravation of left leg cramps in service.

In seeking VA disability compensation, the veteran must 
establish that current disability resulted from disease or 
injury incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002).  Such a disability is called 
"service connected."  38 U.S.C.A. § 101(16) (West 2002).

"Generally, to prove service connection, 
a claimant must submit (1) medical 
evidence of a current disability, (2) 
medical evidence, or in certain 
circumstances lay testimony, of in-
service incurrence or aggravation of an 
injury or disease, and (3) medical 
evidence of a nexus between the current 
disability and the in-service disease or 
injury."

Pond v. West, 12 Vet. App. 341, 346 (1999).

The veteran's service medical records are charred from the 
July 1973 fire at the National Personnel Records Center 
(NPRC), the official repository of service medical records.  
The NPRC provided the available records in April 1996.  The 
transmittal document did not identify the veteran as having 
"Fire Related Service," the legend imprinted on the 
transmittal document when no records are found and the 
veteran's records would have been among those burned had they 
been in the records center at the time of the fire.  
Nonetheless, VA cannot assume the records are complete, and 
this decision takes due note of the possibility that records 
of treatment the veteran alleges occurred in service could be 
missing.  The existing medical records are given full 
probative value.  This decision takes the possible loss of 
medical records into account.  See O'Hare v. Derwinksi, 1 
Vet. App. 365 (1991).

The veteran is presumed sound with respect to his left leg on 
entrance into service unless a defect or condition of the 
left leg was noted on entrance, or if there is clear and 
unmistakable evidence that a condition preexisted service and 
was not aggravated in service.  38 U.S.C.A. § 1111 (West 
2002); 38 C.F.R. § 3.304(b) (2005).  The veteran's service 
medical history and examination report on entrance show that 
he reported a history of occasional left leg cramps.  The 
physical examination of the left leg was negative.  The 
examiner found the veteran qualified for entrance into 
service.  The veteran's history is not otherwise 
corroborated, so the occasional left leg cramp is not a 
"defect, infirmity or disorder noted at entrance into 
service for the purpose of finding it preexisted service.  
38 C.F.R. § 3.304(b)(1), (3) (2005).  There is not clear and 
unmistakable evidence that it preexisted service and was not 
aggravated by service, consequently, the presumption of 
soundness is not rebutted.  38 C.F.R. § 3.304(b).  The 
veteran's left leg was sound on entrance.

The veteran testified in June 2000 that he fell into a 
heating stove in Korea and burned his left leg.  He testified 
that he was treated for a month and dead skin was removed 
several times.  This suggests a severe burn, yet there is no 
mention of a burn scar anywhere in the medical records in the 
claims file.  His service medical history at separation shows 
that he burned his left leg, but the finding is in the 
examination for scars; there was no other finding regarding 
the left leg, and he denied cramps in his legs.  The only 
record of hospitalization in service was at Fort Dix, New 
Jersey, for fever and chills.  The first medical record post-
dating his active service is a 1962 Army Reserve physical 
examination report that noted there to be no medical history 
of clinical significance and noted no complaints about his 
left or finding of a left leg condition.  Thereafter, there 
is a hiatus in the medical records until April 1977.  Medical 
records from April 1977 to the present show many neurological 
complaints regarding the lower extremities, and diagnoses of 
diabetes mellitus with peripheral neuropathy and of herniated 
lumbar discs.  Whereas the veteran's left leg was sound on 
entrance, and there is no evidence of cramps of the left leg 
in service or after service, any current cramping of the left 
leg that the veteran currently experiences cannot be 
connected to his military service, either by way of direct 
incurrence of aggravation of a preexisting condition based on 
the evidence of record.  See 38 U.S.C.A. § 1153 (West 2002); 
38 C.F.R. § 3.306 (2005).

The medical evidence from April 1977 to the present shows 
many observations and examinations of the veteran's legs in 
the context of close observation for complications of 
diabetes.  He testified that cramps of the leg began after 
the burn sustained in service.  He told Dr. Bonilla Torres in 
May 1997 that he also hurt his back at the time he burned his 
leg, and pain in the leg started after the burn.  Dr. Bonilla 
Torres found left leg neurologic deficits suggestive of 
lumbar disc herniation.  VA outpatient treatment records 
include findings of both juvenile and adult onset diabetes 
and of diabetic peripheral neuropathy; an August 2003 VA 
treatment note mentions nocturnal cramps, again in the 
context of monitoring diabetic peripheral neuropathy.  This 
is not objective evidence of a link between the currently 
reported cramps and his military service.

VA examined the veteran for compensation purposes in December 
2005.  The examiner demonstrated a thorough review of the 
record by reference in the report to records in the claims 
file.  The examiner observed a healed hypopigmentation of the 
skin of the left thigh, which he interpreted as secondary to 
the burn in service.  He also opined that the veteran had 
multiple conditions that could cause cramps of the left leg 
(diabetes mellitus with neuropathy, peripheral vascular 
disease and lumbar herniated nuclear pulposus).  
Significantly, he did not list residuals of a burn among the 
possible causes of cramps of the left leg.

The examiner stated that he could not link the veteran's left 
leg cramps with service or with the burn in service except by 
speculation.  Even making every allowance for the loss of 
records of a burn of the left leg in service, which the 
examiner apparently did by identifying the scar as a burn 
scar, the medical opinion cannot be construed as meaning that 
the evidence is in equipoise.  The other medical evidence of 
record showing the several conditions that the VA examiner 
explained could account for leg cramps do not mention a burn 
of the left leg.  Consequently, it would also be pure 
speculation to conclude that one of those conditions is a 
residual of a burn, which in turn makes the left leg cramps 
proximately due to a burn.

In sum, the veteran's leg cramps are not objectively shown in 
the record.  They remain his subjective experience.  Even 
assuming that he has the left leg cramps that he reports, any 
link between those cramps or of any other diagnosed left leg 
condition to a burn he sustained in service is his lay 
medical opinion.  He lacks the medical expertise necessary to 
proffer his medical opinion as evidence of the cause of his 
left leg cramps.  Espiritu v. Derwinski, 2 Vet App. 492 
(1992).  The preponderance of the evidence is that he 
suffered neither the onset nor the aggravation of left leg 
cramps in service, or of any other left leg condition.

II.  Duty to Notify and to Assist

VA has given the veteran repeated notices of the information 
and evidence necessary to substantiate his claim since its 
inception.  Initial notices in October 1995 and in April and 
October 1996 requested the veteran to provide medical 
evidence showing incurrence or aggravation of the claimed 
condition in service and to provide evidence that he still 
has the conditions he claimed, or to authorize VA to obtain 
evidence for him.  Those notices were consistent with or 
offered assistance in addition to that required by the law at 
that time.  See 38 U.S.C.A. § 5107(a) (West 1991).

In March 2003 and in April and October 2004, VA provided the 
veteran notice letters regarding the information and evidence 
necessary to substantiate his claim, of his right to 
assistance in obtaining evidence, and of his and VA's 
respective burdens in producing information and evidence; the 
October 2004 letter requested he submit evidence currently in 
his possession..  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2005).  In light of the long history of 
providing the veteran information and assistance, and his 
responses showing his actual knowledge of how to prosecute 
his claim, there is no prejudice to the veteran's claim 
resulting from the initial adjudication of the claim prior to 
provision of notice consistent with current requirements.  
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006).  In 
light of the result in this appeal, any question of prejudice 
resulting from failure to advise him of the rating and 
effective date elements of a successful claim for service 
connection, Dingess v. Nicholson, 19Vet. App. 473 (2006), is 
moot.

VA has obtained all evidence of which it had notice and, 
where required, authorization to obtain.  38 C.F.R. 
§ 3.159(c) (2005).  The veteran testified in June 2000 that 
certain medical records are unavailable.  Consequently, he 
had actual notice of the evidence unobtained in his case, and 
the requirement to notify the veteran of a VA failure to 
obtain evidence is moot.  38 C.F.R. § 3.159(e) (2005).


ORDER

Service connection for a left leg disorder (claimed as 
residual from a burn) is denied.



____________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


